Peck, J.,
delivered the opinion of the court:
Edward G-. Beckwith represents by his petition that he has been for a long time an officer in the army of the United States; that in 1862 he was acting as chief commissary of subsistence for the army of Virginia; that on or about the 22d day of August, 1862, he was with the headquarters of said army at or near Catlett’s station, Virginia; that his field desk, iron safe, public money, books, vouchers, &c., and everything belonging to his said office were captured by rebel cavalry, with other property, who converted or destroyed the same, and that none of it has been recaptured or restored; that he had in his iron safe, when it was captured, about seven hundred and seventy-eight dollars, money of the United States, intrusted to him by virtue of his said office, which was lost; that the accounting officers of the United States *527treasury refuse to credit his account with said sum, or relieve him from responsibility in regard to it. He therefore prays a decree of this court in that behalf.
The capture of the train with which the baggage of the claimant was left, and the loss of the iron safe, is distinctly proved. The clerk of the claimant, who was near the baggage at the time of its capture, deposes to the fact that the iron safe in which the claimant kept his money was with the train when it was captured, and that it was missing when he returned to the train after the rebels had left it. Those who were with the train when the rebels attacked it, to use the expressive words of the witness, “all broke for the woods,” and remained there until after the captors had left.
The Solicitor called the claimant as witness, and he states that the exact amount of public money in the safe when it was captured was seven hundred and seventy-eight dollars. A detail is given of the facts and circumstances, by which the witness is enabled to state with precision the condition of his receipts and expenditures, to enable him to determine the amount lost.
The claimant had in the safe at the time of the loss, in addition to the money of the government, four hundred dollars of his own money, and three hundred dollars belonging to a brother officer.
We see no reason to doubt the fact that the money was in the safe when it was captured, and that it was never restored to the petitioner. We therefore direct a decree to be entered in his favor, to the end that he may receive credit with the proper officers of the Treasury Department for the said sum of seven hundred and seventy-eight dollars, as lost by him without fault or neglect while in the line of his duty.